t c no united_states tax_court alan lee and debi marie kuykendall petitioners v commissioner of internal revenue respondent docket no 16232-06l filed date r mailed a notice_of_deficiency to ps’ last_known_address but ps did not receive it because they had moved during a subsequent examination of their return ps were informed that a notice_of_deficiency for had been sent to them at ps’ request the examiner faxed a copy of the notice_of_deficiency to them that day when only days remained in the day period within which to petition this court ps did not petition this court r then issued a final notice_of_intent_to_levy with respect to in response ps requested a sec_6330 i r c hearing r’s appeals_office determined that ps had an opportunity to petition this court for review and therefore they could not contest the underlying tax_liability ps now seek to challenge the underlying tax_liability before this court held under sec_301_6330-1 q a-e2 proced admin regs days was insufficient time to allow ps to petition this court for redetermination of a notice_of_deficiency therefore ps were not barred from contesting the underlying tax_liability at their sec_6330 i r c hearing alan lee and debi marie kuykendall pro sese emily giometti for respondent opinion haines judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule respondent’s motion argues that petitioners were statutorily barred from challenging the existence or amount of the underlying tax_liability in their sec_6330 hearing because they received a notice_of_deficiency and therefore they are barred from challenging the liability before this court background petitioners alan lee and debi marie kuykendall husband and wife resided in middletown california at the time the petition was filed ms kuykendall was primarily employed as an accountant and bookkeeper she also worked part time as a shift lead supervisor at a restaurant on date while working at the 1unless otherwise indicated section references are to the internal_revenue_code as amended rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar restaurant ms kuykendall was assaulted and robbed at gunpoint she suffered from severe physical and psychological difficulties as a result of the assault she was subsequently diagnosed with posttraumatic stress disorder mr kuykendall worked as a property manager until he began experiencing medical problems in he was diagnosed with postpolio syndrome a debilitating set of physiological changes in the nervous system which results in extreme weakness fatigue and pain among other symptoms mr kuykendall became unable to work and suffered from very poor short term memory in a letter dated date respondent notified petitioners that their federal_income_tax return had been selected for review on date ms kuykendall requested that respondent delay the examination because of her medical difficulties respondent’s examiner denied the request on date respondent sent petitioners an audit report showing the changes made to petitioners’ return petitioners were allowed until date to submit documents pertaining to their return petitioners did not respond on date respondent issued a notice_of_deficiency to petitioners’ last_known_address determining a tax_deficiency of dollar_figure for in the notice_of_deficiency respondent disallowed petitioners’ unreimbursed employee business_expenses claimed on schedule a itemized_deductions of dollar_figure and certain schedule c profit or loss from business_expenses totaling dollar_figure on date ms kuykendall called respondent’s examiner regarding a letter she had received related to petitioners’ tax_year during the conversation ms kuykendall was informed that a notice_of_deficiency for had been mailed to them ms kuykendall informed respondent that petitioners had moved and that they did not receive the notice_of_deficiency at ms kuykendall’s request the examiner faxed a copy of the notice_of_deficiency to petitioners that day with respect to the notice_of_deficiency petitioners did not file a petition with this court on date respondent sent petitioners a final notice_of_intent_to_levy and notice of your right to a hearing for on date petitioners submitted a form request for a collection_due_process_hearing in their request for relief petitioners disputed the underlying tax_liability by asserting that the disallowed business_expenses were valid they also disputed the examiner’s decision not to postpone the examination on date respondent’s appeals_office sent a letter to petitioners offering them a hearing on date ms kuykendall sent a letter to respondent’s appeals_office accompanied by several documents relating to the disallowed business deductions on date appeals officer terrence riddle conducted a face-to-face hearing with ms kuykendall at the hearing petitioners sought to challenge the underlying tax_liability by providing documentation to substantiate the disallowed deductions officer riddle determined that petitioners could not properly challenge the underlying tax_liability at the hearing because they previously had the opportunity to petition this court for review of the deficiency as to the examiner’s decision not to postpone the audit officer riddle determined that petitioners were allowed a reasonable amount of time in which to respond to the audit report on date respondent issued a notice_of_determination sustaining the proposed collection action for petitioners timely filed a petition with this court in the petition they sought to challenge the underlying tax_liability by asserting that the disallowed deductions were valid petitioners also challenged respondent’s failure to postpone the examination of their return on date respondent filed a motion for summary_judgment on all issues in the case on date petitioners filed their response discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving that there is no genuine issue of material fact 85_tc_812 85_tc_527 the court will view any factual material and inferences in the light most favorable to the nonmoving party dahlstrom v commissioner supra pincite naftel v commissioner supra pincite before the commissioner may levy on any property or property right the taxpayer must be provided written notice of the right to request a hearing during the 30-day period before the first levy sec_6330 if the taxpayer requests a hearing an appeals officer of the commissioner must hold the hearing sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 sec_6330 limits the taxpayer’s ability to challenge the underlying tax_liability during the hearing specifically the taxpayer may raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability id receipt of a statutory_notice_of_deficiency for this purpose means receipt in time to petition the tax_court for a redetermination of the deficiency asserted in the notice_of_deficiency sec_301_6330-1 q a-e2 proced admin regs therefore sec_6330 contemplates actual receipt by the taxpayer tatum v commissioner tcmemo_2003_115 we have not previously addressed the issue of how much time is required under sec_301_6330-1 q a-e2 proced admin regs for a taxpayer to petition this court for redetermination of a deficiency however we have addressed similar questions in determining whether a taxpayer who failed to file a timely petition with this court was prejudiced by an improperly addressed notice our decisions in those cases inform our analysis of the current issue 2if however the notice_of_deficiency was not received because the taxpayers deliberately refused delivery they may not seek to challenge the underlying tax_liability at a sec_6330 hearing or before this court 114_tc_604 respondent does not argue nor would we find that petitioners deliberately refused delivery of the notice_of_deficiency the jurisdiction of this court is dependent on the timely filing of a petition rule c in a deficiency_suit a taxpayer is generally given days from the issuance of a notice_of_deficiency to petition this court for review sec_6213 however we have jurisdiction to decide whether a taxpayer had insufficient time to properly file a petition because he was prejudiced by an improperly addressed notice 73_tc_690 in general we have held that when a notice_of_deficiency is actually received by the taxpayer with at least days remaining in the filing period the taxpayer had sufficient time to petition this court for review see eg 81_tc_65 days remaining masino v commissioner tcmemo_1998_118 days remaining fileff v commissioner tcmemo_1990_452 days remaining george v commissioner tcmemo_1990_147 days remaining bulakites v commissioner tcmemo_1998_256 days remaining loftin v commissioner tcmemo_1986_322 days remaining eger v commissioner tcmemo_1984_325 days remaining however when a notice was received with only days remaining in the filing period we held that the taxpayer had insufficient time to petition this court looper v commissioner supra pincite similarly the court_of_appeals for the eleventh circuit held as a matter of law that receipt of a notice_of_deficiency with only days remaining in the filing period was insufficient to permit the timely filing of a petition 815_f2d_1400 11th cir in this case petitioners received the notice_of_deficiency with days remaining to petition this court petitioners did not deliberately avoid receipt of the notice in fact upon realizing that they did not receive it petitioners asked respondent’s examiner to fax it to them immediately since petitioners received the notice_of_intent_to_levy ms kuykendall has diligently sought to dispute the underlying tax_liability by requesting a sec_6330 hearing and providing respondent’s appeals officer documentation supporting the disallowed deductions applying the standards set forth in mulvania v commissioner supra and looper v commissioner supra to sec_301_6330-1 q a-e2 proced admin regs we hold that days was insufficient time for petitioners to petition this court for redetermination of the notice_of_deficiency therefore petitioners were entitled to challenge the existence or the amount of the underlying tax_liability during their sec_6330 hearing by setting forth specific facts petitioners have shown there is a genuine issue of material fact as to whether the deductions disallowed by the notice_of_deficiency should be allowed see rule d we shall therefore deny respondent’s motion for summary_judgment and remand the case to respondent’s appeals_office for further proceedings consistent with this opinion to reflect the foregoing an appropriate order will be issued
